The writer concurs in the action of the majority without reference to the question of usury. According to the trial court's conclusions of law, the judgment was rested upon estoppel. Mary Donnelly Zapalac purchased the land upon which the lien is sought to be foreclosed, and assumed the mortgage debt. I think it may be regarded as well settled that under such circumstances the one who assumes payment of a debt is estopped to assert usury therein. This rule is not affected, I think by the fact that Mrs. Zapalac was a married woman and could have avoided her obligation of assumption on the ground of coverture. Her assumption of the debt, voidable though it may have been, was the consideration, or a part of the consideration, by which she acquired any interest in the land and consequent right to resist foreclosure. The right of foreclosure being the only right finally determined by the judgment, I think the judgment is correct regardless of whether or not the debt for which the foreclosure was decreed involved a usurious contract. *Page 818